In a probate proceeding, Kathryn Dorothy Tureeamo, the decedent’s widow, appeals from a decree of the Surrogate’s Court, Nassau County, entered December 4, 1964 after trial, upon the court’s decision, insofar as it adjudged that an antenuptial agreement executed by her and the decedent is valid and binding; that she has no right, under section 18 of the Decedent Estate Law, to elect to take an intestate share of decedent’s estate against the provisions of his last will and testament; that she is not a party interested in decedent’s estate and is not entitled to examine the subscribing witnesses to his will and codicil; that a prior order directing such examination be vacated; and that the will and codicil be admitted to probate. Decree, insofar as appealed from, affirmed, with costs to the petitioners and to the special guardian, payable out of the estate. It is our opinion that the determination of the Surrogate is supported by the proof and that any error in the admission of evidence was not prejudicial and did not affect the result. Beldoek, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.